Citation Nr: 0724551	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  96-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sleep apnea, status post uvulectomy, claimed as secondary to 
service-connected nasal fracture.

2.  Entitlement to service connection for a lumbar spine 
arthritis.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
Section 1151 (West 2002) for diabetes mellitus, due to 
hospital care provided by the VA from October to November 
1995.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
Section 1151 (West 2002) for impotency, claimed as caused or 
aggravated by diabetes mellitus due to hospital care provided 
by the VA from October to November 1995.

5.  Entitlement to a compensable evaluation for residuals 
from a nasal fracture.

6.  Entitlement to an increased rating for dermatophytosis, 
currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU)due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to March 
1953.

The issues of entitlement to a compensable evaluation for 
residuals from a nasal fracture; entitlement to a disability 
rating in excess of 10 percent for dematophytosis; 
entitlement to compensation under 38 U.S.C.A. Section 1151 
for diabetes mellitus and impotence; and entitlement to a 
total disability rating due to individual unemployability 
come before the Board of Veterans' Appeals (Board) on appeal 
from August 1995 and February 1999 rating decisions, in which 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Houston, Texas and Winston-Salem, North Carolina, 
respectively denied the benefits sought on appeal.  In 
September 2000, the Board denied the veteran's appeal.

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2001, based on a Joint Motion for Partial 
Remand to the BVA and to Stay Proceedings (joint motion), the 
Court vacated the Board's September 2000 decision and 
remanded the veteran's appeal to the Board for additional 
proceedings.

In July 2002, the Board requested a VHA opinion regarding the 
issues of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for diabetes mellitus and impotence.  In September 
2002, the opinion was received.  In July 2003, the Board 
remanded all of the aforementioned issues for additional 
evidentiary and procedural development.  

The issues of entitlement to service connection for a lumbar 
spine disorder and whether new and material evidence has been 
presented to reopen the claim of service connection for sleep 
apnea come before the Board on appeal from an April 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In February 2007, the veteran presented testimony before a 
Veterans' Law Judge who is no longer with the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, in February 2007, the veteran presented testimony 
before a Veterans Law Judge, who is no longer with the Board.  
In July 2007, the veteran submitted a request for an 
additional hearing before a member of the Board in Los 
Angeles, California.  As such, this matter must be remanded 
so that a hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing before the Board to be held at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



